EXHIBIT 10.37

 

Execution Copy March 31, 2015

 

 

 

RESEARCH COLLABORATION AGREEMENT

between

ORGANOVO, INC.

and

L’OREAL USA PRODUCTS, INC.

Dated as of March 31, 2015

 



 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE 1

DEFINITIONS

5

 

 

 

ARTICLE 2

GRANT OF RIGHTS

11

 

 

 

2.1.

Grants to L’Oreal

11

2.2.

Grants to Organovo

11

2.3.

Retained Rights

11

2.4.

Sublicenses

11

2.5.

No Implied License

12

2.6.

Disclosure of Know-How

12

2.7.

Exclusivity

12

2.8.

Pre-Existing Items

13

 

 

 

ARTICLE 3

DEVELOPMENT ACTIVITIES

13

 

 

 

3.1.

Development

13

3.2.

Development Plan

13

3.3.

Performance Criteria

14

3.4.

End of Program Meetings

14

 

 

 

ARTICLE 4

COLLABORATION MANAGEMENT

14

 

 

 

4.1.

Joint Steering Committee

14

4.2.

General Provisions Applicable to the JSC

15

 

 

 

ARTICLE 5

PAYMENTS AND RECORDS

15

 

 

 

5.2.

Milestones

16

5.3.

Mode of Payment

16

5.4.

Taxes

16

5.5.

Interest on Late Payments

16

 

 

 

ARTICLE 6

INTELLECTUAL PROPERTY

16

 

 

 

6.1.

Ownership of Intellectual Property

16

6.2.

Control of Intellectual Property

17

6.3.

Maintenance and Prosecution of Patents

17

6.4.

Enforcement and Defense of Patents

18

 

 

 

ARTICLE 7

CONFIDENTIALITY AND NON-DISCLOSURE

20

 

 

 

7.1.

Confidentiality Information

20

7.2.

Permitted Disclosures

21

7.3.

Use of Name

21

7.4.

Public Announcements

21

1

 

--------------------------------------------------------------------------------

 

7.5.

Publications

22

7.6.

Return of Confidential Information

22

7.7.

Privileged Communications

22

 

 

 

ARTICLE 8

REPRESENTATIONS AND WARRANTIES

23

 

 

 

8.1.

Representations and Warranties

23

8.2.

DISCLAIMER OF WARRANTIES

23

 

 

 

ARTICLE 9

INDEMNITY

24

 

 

 

9.1.

Indemnification of Organovo

24

9.2.

Indemnification of L’Oreal

24

9.4.

Special, Indirect and Other Losses

24

9.5.

Insurance

24

 

 

 

ARTICLE 10

TERM AND TERMINATION

25

 

 

 

10.1.

Term and Expiration

25

10.2.

Validation and Option Agreement

25

10.3.

Commercial Supply Agreement

25

10.4.

Termination

25

10.5.

Rights in Bankruptcy

26

10.6.

Consequences of Expiration and Termination

26

10.7.

Remedies

27

10.8.

Accrued Rights; Surviving Obligations

27

 

 

 

ARTICLE 11

MISCELLANEOUS

27

 

 

 

11.1.

Force Majeure

27

11.2.

Export Control

27

11.3.

Assignment

27

11.4.

Severability

28

11.5.

Dispute Resolution

28

11.6.

Governing Law

29

11.7.

Notices

29

11.8.

Entire Agreement; Amendments

30

11.9.

English Language

30

11.10.

Equitable Relief

30

11.11.

Waiver and Non-Exclusion of Remedies

30

11.12.

No Benefit to Third Parties

31

11.13.

Further Assurance

31

11.14.

Relationship of the Parties

31

11.15.

References

31

11.16.

Construction

31

11.17.

Counterparts

31

 



2

 

--------------------------------------------------------------------------------

 

SCHEDULES

Schedule 1.41#L’Oreal Pre-Existing Items

Schedule 1.51#Organovo Pre-Existing Items

Schedule 1.59#Phase 1 Performance Criteria

Schedule 1.63#Phase 2 Performance Criteria

Schedule 1.67#Phase 3 Performance Criteria

Schedule 3.2.1#Development Plan

Schedule 7.4#Press Releases

Schedule 10.2Terms of Validation and Option Agreement

Schedule 10.3Terms of Commercial Supply Agreement

 

# - As of the date of this submission, the parties have not yet developed the
schedules.



3

 

--------------------------------------------------------------------------------

 

RESEARCH COLLABORATION AGREEMENT

Between

 

ORGANOVO, Inc.

(hereinafter “ORGANOVO”)

Entity Registration Number

Organized and existing under the laws of: the State of Delaware.

Headquarter Address

6275 Nancy Ridge Drive, San Diego, CA 92121

 

Project Manager (*/()

1***

Lawyer (*/()

***

 

Contact person (*/()

(follow-up, signature process, archiving of the signed agreement)

***

Address (where to send the signed agreement)

6275 Nancy Ridge Drive, Suite 110, CA 92121

 

Name

Represented by: Keith Murphy

(who warrants that s/he is duly authorized to sign)

Title

Chief Executive Officer

Date:

03/31/2015

Signature:

/s/ Keith Murphy

 

 

And

 

L’OREAL USA Products, Inc.

(hereinafter “L’OREAL”)

Entity Registration Number

Organized and existing under the laws of the State of Delaware.

Headquarter Address

575 Fifth Avenue, New York, NY 10017.

 

 

Project Manager (*/()

***

Bus. Dev. (*/()

***

Lawyer  (*/()

***

 

Contact person (*/()

(follow-up, signature process, archiving of the signed agreement)

***

Address (where to send the signed agreement)

575 Fifth Avenue, New York, NY 10017.  

 

Name

Represented by: ***

(who warrants that s/he is duly authorized to sign)

Title

***

Date:

04/01/15

Signature:

/s/ ***

 

 

1 ******

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

4

 

--------------------------------------------------------------------------------

L’OREAL and ORGANOVO shall hereinafter be designated collectively as the
“Parties” and individually as the “Party.” This Research Collaboration Agreement
(the “Agreement”) is made and entered into effective as of March 31, 2015 (the
“Effective Date”).

Recitals

WHEREAS, Organovo controls certain intellectual property rights with respect to
bioprinting; and

WHEREAS, Organovo and L’Oreal wish to collaborate on the development of Skin
Models (as defined herein) for use in the Field (as defined herein) in the
Territory (as defined herein).

NOW, THEREFORE, in consideration of the premises and the mutual promises and
conditions set forth herein, the Parties, intending to be legally bound, hereby
agree as follows:

ARTICLE 1
DEFINITIONS

Unless otherwise specifically provided herein, the following terms shall have
the following meanings:

1.1.“Affiliate” of a Person shall mean any other Person that directly, or
indirectly through one or more intermediaries, as of the Effective Date or
during the Term, controls, is controlled by or is under common control with such
Person. For purposes of this definition only, “control” shall mean (i) the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract, resolution, regulation or
otherwise, or (ii) the ownership, directly or indirectly, of more than fifty
percent (50%) of the voting securities or other ownership interest of a Person.

1.2.“Agreement” has the meaning set forth in the preamble hereto.

1.3.“Applicable Law” means the applicable laws, rules, and regulations,
including, without limitation, any rules, regulations, guidelines or other
requirements of the Regulatory Authorities that may be in effect from time to
time.

1.4.“Bioprinted *** Skin Model” shall have the meaning set forth in Section
1.78.

1.5.“Bioprinted 2*** Skin Model” shall have the meaning set forth in Section
1.78.

1.6.“Bioprinted *** Skin Model” shall have the meaning set forth in Section
1.78.

1.7.“Bio-Ink Technology” means any Know-How comprising Program Inventions
relating to 3*** or Patents covering or claiming such  ***, in each case
excluding    ***      .

1.8.“Breaching Party” shall have the meaning set forth in Section 10.4.1.

1.9.“Business Day” means a day other than a Saturday or Sunday or a day on which
banking institutions in San Diego, CA or Paris, France are permitted or required
to be closed.

 

2 ******

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

3 

5

 

--------------------------------------------------------------------------------

1.10.“Commercial Supply Agreement” shall have the meaning set forth in Section
10.3.

1.11.“Commercial Supply Option” shall have the meaning set forth in Section
10.3.

1.12.“Confidential Information” shall have the meaning set forth in Section 7.1.

1.13.“Control” means, with respect to any item of information or other
intellectual property, possession of the right, whether directly or indirectly,
and whether by ownership, license or otherwise (other than by operation of the
license and other grants in this Agreement), to assign or grant a license,
sublicense or other right to or under such information or intellectual property
right as provided for herein, without violating the terms of any agreement or
other arrangement with any Third Party.

1.14.“Deliverables” means the Phase 1 Deliverables, the Phase 2 Deliverables and
the Phase 3 Deliverables, as applicable.

1.15.“Development Activities” shall have the meaning set forth in Section 3.2.1.

1.16.“Development Plan” shall have the meaning set forth in Section 3.2.1.

1.17.“Dispute” shall have the meaning set forth in Section 11.5.1.

1.18.“Dollars” or “$” means United States Dollars.

1.19.“Effective Date” has the meaning set forth in the preamble hereto.

1.20.“Exploit” means to make, have made, import, use, sell, or offer for sale,
including to research, develop, commercialize, register, manufacture, have
manufactured, hold, or keep (whether for disposal or otherwise), have used,
export, transport, distribute, promote, market, or have sold or otherwise
dispose of.

1.21.“Exploitation” means the act of Exploiting a compound, product, or process.

1.22.“FFDCA” means the United States Food, Drug, and Cosmetic Act, as amended
from time to time, together with any rules, regulations and requirements
promulgated thereunder (including all additions, supplements, extensions and
modifications thereto).

1.23.“Field” means, subject to the exceptions set forth in this Section 1.23
below, the use, development, manufacturing, testing, evaluation or sale of: (i)
products,   4***   in the fields of cosmetics, beauty, dermatology and skin
care; and (ii) nutraceutical supplements, in each case ((i) and (ii)), in a
non-Prescription Presentation.

For the avoidance of doubt, the Field shall include    ***   , including the
following, in each case in a non-Prescription Presentation:      ***      . The
Field shall also include safety or toxicity testing of articles listed in (i) or
(ii) above in this Section 1.23 in non-Prescription Presentations.

For the avoidance of doubt, the Field shall exclude: (w) any medical and
pharmaceutical applications,      ***    , including any articles intended for  
***   ; (y) safety or toxicity testing of articles listed in (i) or (ii) above
in this Section 1.23 for use in Prescription Presentations; and (z)
          ***        tissues for implantation or transplantation onto or into
the human body.

 

4 ******

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

6

 

--------------------------------------------------------------------------------

1.24.“Final Report” means the Phase 1 Final Report, the Phase 2 Final Report or
the Phase 3 Final Report, as applicable.

1.25.“Improvement” means any modification to a compound, composition, product or
technology or to any discovery, device, method of analysis or quantization,
process or formulation related to such compound, composition, product or
technology, whether or not patented or patentable, including, without
limitation, any enhancement in the efficiency, operation, manufacture,
ingredients, preparation, presentation, formulation, means of delivery,
packaging or dosage of a compound, composition, product or technology, or of any
discovery, device, process or formulation related thereto; any discovery or
development of any new or expanded indications or applications for a compound,
composition, product or technology; any discovery or development that improves
the stability, performance, profile, efficiency, safety or efficacy of a
compound, composition, product or technology; or any discovery or development of
a new dosage regimen for a product or method of use or administration for a
compound, composition, product or technology.

1.26.“Inventions” means any ideas, inventions, improvements, discoveries,
methods, processes, know how, or other valuable developments, whether or not
patentable, conceived or made by employees and/or agents of either Party (either
solely or jointly with employees/agents of the other Party) that arise from the
work performed under this Agreement.

1.27.“Infringement” shall have the meaning set forth in Section 6.4.1.

1.28.“Joint Program Inventions” shall have the meaning set forth in Section
6.1.1(i).

1.29.“Joint Program Know-How” means any Know-How comprising the Joint Program
Inventions.

1.30.“Joint Program Patents” means any Patent covering or claiming the Joint
Program Inventions.

1.31.“Joint Program Technology” means Joint Program Know-How and Joint Program
Patents, collectively.

1.32.“Joint Skin Model Know-How” means any Know-How comprising Joint Skin Model
Technology.

1.33.“Joint Skin Model Patents” means any Patents comprising Joint Skin Model
Technology.

1.34.“Joint Skin Model Technology” means any Skin Model Technology that  5***.

1.35.“Joint Steering Report” or “JSC” shall have the meaning set forth in
Section 4.1.

1.36.“Know-How” means any Inventions that are not generally known and are not
claimed in or covered by Patents.

1.37.“L’Oreal” has the meaning set forth in the preamble hereto.

1.38.“L’Oreal Background Technology” means all Patents and Know-How that are (i)
Controlled by L’Oreal or its Affiliates as of the Effective Date or during the
Term; and (ii)   ***   for Organovo

 

5 ******

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

7

 

--------------------------------------------------------------------------------

to perform its obligations or exercise its rights hereunder. For clarity,
L’Oreal Background Technology excludes     ***      .

1.39.“L’Oreal Licensed Know-How” means all Know-How comprising     ***     .

1.40.“L’Oreal Licensed Patents” means all Patents comprising    ***   .

1.41.“L’Oreal Pre-Existing Items” means those items set forth on Schedule 1.41.

1.42.“L’Oreal Skin Model Technology” means any     ***    . For clarity, L’Oreal
Skin Model Technology excludes  ***     .

1.43.“Losses” shall have the meaning set forth in Section 9.1.

1.44.“Media Technology” means any Know-How comprising Program Inventions
relating to media      6***      , or Patents covering or claiming    ***    ,
in each case excluding              ***              .

1.45.“Non-Breaching Party” shall have the meaning set forth in Section 10.4.1.

1.46.“Notice Period” shall have the meaning set forth in Section 10.4.1.

1.47.“Organovo” has the meaning set forth in the preamble hereto.

1.48.“Organovo Background Technology” means all Patents and Know-How that are
(a) Controlled by Organovo or its Affiliates as of the Effective Date or during
the Term; and (b)   ***   for L’Oreal to perform its obligations or exercise its
rights hereunder. For clarity, Organovo Background Technology excludes ***.

1.49.“Organovo Licensed Know-How” means all Know-How comprising    ***      .

1.50.“Organovo Licensed Patents” means all Patents comprising    ***   .

1.51.“Organovo Pre-Existing Items” means those items set forth on Schedule 1.51.

1.52.“Organovo Skin Model Technology” means any Skin Model Technology that  
***     . For clarity, Organovo Skin Model Technology excludes      ***        .

1.53.“Party” and “Parties” have the meaning set forth in the preamble hereto.

1.54.“Patent” means (i) all national, regional and international patents and
patent applications, including provisional patent applications, (ii) all patent
applications filed either from such patents, patent applications or provisional
applications or from an application claiming priority from any of these,
including divisional, continuations, continuations-in-part, provisional,
converted provisional, and requests for continued prosecution, (iii) any and all
patents that have issued or in the future issue from the foregoing patent
applications ((i) and (ii)), including utility models, petty patents and design
patents and certificates of invention, (iv) any and all extensions or
restorations by existing or future extension or restoration mechanisms,
including revalidations, reissues, re-examinations and extensions (including any
supplementary protection certificates and the like) of the foregoing patents or
patent applications ((i), (ii) and (iii)), and (v) any similar rights, including

 

6 ******

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

8

 

--------------------------------------------------------------------------------

so-called pipeline protection or any importation, revalidation, confirmation or
introduction patent or registration patent or patent of additions to any of such
foregoing patent applications and patents.

1.55.“Performance Criteria” means the Phase 1 Performance Criteria, the Phase 2
Performance Criteria or the Phase 3 Performance Criteria, as applicable.

1.56.“Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a government or
political subdivision, department or agency of a government.

1.57.“Phase 1 Deliverables” means those items set forth in the Development Plan
to be delivered by Organovo to L’Oreal in accordance with Section 3.4.2.

1.58.“Phase 1 Final Report” shall have the meaning set forth in Section 3.4.1.

1.59.“Phase 1 Performance Criteria” means those specifications and criteria with
respect to a Bioprinted   ***   Skin Model set forth in Schedule 1.59, as
amended from time to time pursuant to Section 3.3.

1.60.“Phase 1 Program” means the program set forth in the Development Plan to
develop a Bioprinted   7***      Skin Model.

1.61.“Phase 2 Deliverables” means those items set forth in the Development Plan
to be delivered by Organovo to L’Oreal in accordance with Section 3.4.3.

1.62.“Phase 2 Final Report” shall have the meaning set forth in Section 3.4.1.

1.63.“Phase 2 Performance Criteria” means those specifications and criteria with
respect to a Bioprinted  ***   Skin Model set forth in Schedule 1.63, as amended
from time to time pursuant to Section 3.3.

1.64.“Phase 2 Program” means the program set forth in the Development Plan to
develop a Bioprinted   ***    Skin Model.

1.65.“Phase 3 Deliverables” means those items set forth in the Development Plan
to be delivered by Organovo to L’Oreal in accordance with Section 3.4.4.

1.66.“Phase 3 Final Report” shall have the meaning set forth in Section 3.4.1.

1.67.“Phase 3 Performance Criteria” means those specifications and criteria with
respect to a Bioprinted   ***     Skin Model set forth in Schedule 1.67, as
amended from time to time pursuant to Section 3.3.

1.68.“Phase 3 Program” means the program set forth in the Development Plan to
develop a Bioprinted      ***    Skin Model.

1.69.“Platform Technology” means    ****   .

 

7 ******

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

9

 

--------------------------------------------------------------------------------

1.70.“Pre-Existing Items” means the Organovo Pre-Existing Items or the L’Oreal
Pre-Existing Items, as applicable.

1.71.“Prescription Presentation” means a presentation of a product, service,
device, or treatment approved by applicable Regulatory Authorities for sale only
with a prescription from a healthcare provider with authority to prescribe in
one or more countries.

1.72.“Program” means the Phase 1 Program, the Phase 2 Program or the Phase 3
Program, as applicable.

1.73.“Program Inventions” means any Information and Inventions conceived,
reduced to practice, developed, made or otherwise generated by or on behalf of a
Party or its Affiliates or sublicensees (or jointly by or on behalf of a Party,
its Affiliate or sublicensee, on the one hand, and by or on behalf of the other
Party, its Affiliate or sublicensee, on the other) hereunder during the Term,
including all rights, title and interest in and to the intellectual property
rights therein.

1.74.“Project Budget” means $8***, or such other amount as the Parties may agree
in writing from time to time during the Term.  Any such modification must be
approved by both Parties and reflected in a signed Amendment.

1.75.“Regulatory Authority” means any applicable supra-national, federal,
national, regional, state, provincial, or local regulatory agencies,
departments, bureaus, commissions, councils, or other government entities
regulating or otherwise exercising authority with respect to the Exploitation of
the Skin Models in the Territory.

1.76.“Results” shall have the meaning of any Program-related data, in
particular, raw data, data analyses, methods, protocols, reports and documents,
observations and conclusions, proceedings, results, tissue samples, cell
lysates, aspirates or other media, and other deliverables generated, created,
developed or implemented within the scope of the Agreement, excluding
    ***              .  

1.77.“Rules” shall have the meaning set forth in Section 11.5.2.

1.78.“Skin Model” means (i) a bioprinted   ***  skin model, as defined in
Schedule 1.59, that the Parties determine has successfully met the Phase 1
Performance Criteria pursuant to Section 3.4.2 (the “Bioprinted   ***   Skin
Model”); (ii) a bioprinted   ***   skin model, as defined in Schedule 1.63, that
the Parties determine has successfully met the Phase 2 Performance Criteria
pursuant to Section 3.4.3 (the “Bioprinted   ***   Skin Model”); or (iii) a
bioprinted   ***   skin model, as defined in Schedule 1.67, that the Parties
determine has successfully met the Phase 3 Performance Criteria pursuant to
Section 3.4.4 (the “Bioprinted ***   Skin Model”).  For clarity, Skin Models do
not include skin models that are    ***     from the Skin Models pursued in this
Research Collaboration Agreement.

1.79.“Skin Model Technology” means any Know-How comprising any Program
Inventions relating to the Skin Model(s) or any Patents covering or claiming
such Program Inventions. For clarity, Skin Model Technology
excludes        9***                   .

1.80.“Term” shall have the meaning set forth in Section 10.1.

1.81.“Termination Notice” shall have the meaning set forth in Section 10.4.1.

 

8 ******

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

9 

10

 

--------------------------------------------------------------------------------

1.82.“Territory” means     ***.

1.83.“Third Party” means any Person other than Organovo, L’Oreal and their
respective Affiliates.

1.84.“Third Party Claims” shall have the meaning set forth in Section 9.1.

1.85.“Validation Option” shall have the meaning set forth in Section 10.2.

1.86.“Validation and Option Agreement” shall have the meaning set forth in
Section 10.2.

1.87.“Termination Notice” shall have the meaning set forth in Section 10.4.1.

1.88.“Third Party Claims” shall have the meaning set forth in Section 9.1.

ARTICLE 2
GRANT OF RIGHTS

2.1.Grants to L’Oreal. Subject to Section 2.3 and Section 2.4, Organovo (on
behalf of itself and its Affiliates) hereby grants to L’Oreal and its
Affiliates:

2.1.1.a    ***      under the Organovo Background Technology    ***     for
L’Oreal to perform its obligations or exercise its rights hereunder in the Field
in the Territory;

2.1.2.an     ***     ; and

2.1.3.a ***under the   ***   Technology   ***   for L’Oreal to perform its
activities or exercise its rights hereunder in the Territory.

2.1.4.A   ***     under Organovo’s interest in any Program Inventions,    ***  
for L’Oreal to perform its activities or exercise its rights hereunder in the
Field in the Territory.

2.2.Grants to Organovo. Subject to Section 2.3 and Section 2.4, L’Oreal (on
behalf of itself and its Affiliates) hereby grants to Organovo and its
Affiliates:

2.2.1.a     ***    under the L’Oreal Background Technology    ***    for
Organovo to perform its obligations or exercise its rights hereunder in the
Territory;

2.2.2.an     10***             ; and

2.2.3.a     ***                 under the Media Technology   ***   for Organovo
to perform its activities or exercise its rights hereunder in the Territory.

2.2.4.an     ***    under the Results    ***    for Organovo to perform its
activities or exercise its rights hereunder    ***    and in the Territory.
            ***              .

2.2.5.A    ***   under L’Oreal’s  interest in any Program Inventions,   ***  
for Organovo to perform its activities or exercise its rights hereunder in the
Field in the Territory.

2.3.Retained Rights.

 

10 ******

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

11

 

--------------------------------------------------------------------------------

2.3.1.Neither Party may Exploit the Joint Skin Model Technology except (i) as
expressly set forth in the license grants in Sections 2.1 and 2.2 or (ii) as
approved in writing by the other Party, such approval not to be unreasonably
withheld, conditioned or delayed.

2.4.Sublicenses.

2.4.1.Each Party may exercise its rights and perform its obligations under this
Agreement by itself or through the engagement of any of its Affiliates without
the other Party’s prior written consent.

2.4.2.Neither Party shall have the right to grant sublicenses under the licenses
granted to such Party in Section 2.1 or Section 2.2, as applicable, to any Third
Party without the prior written consent of the other Party.

2.5.No Implied License. Except as set forth herein, neither Party shall acquire
any license or intellectual property interest, by implication or otherwise,
under or to any trademarks, patents or patent applications, know-how, or other
intellectual properties owned or Controlled by the other Party. For clarity, any
exclusive license granted to each Party under any particular Patents or Know-How
Controlled by the other Party shall confer exclusivity to the Party obtaining
such license only to the extent the Party granting such license Controls the
exclusive rights to such Patent or Know-How.

2.6.Disclosure of Know-How.

2.6.1.Organovo shall and shall cause its Affiliates to,      ***    , disclose
and make available to L’Oreal, in whatever form L’Oreal may reasonably request
(including by providing copies thereof), all Organovo Licensed Know-How, Joint
Skin Model Know-How and all Joint Program Know-How (i) that are in existence as
of the Effective Date, promptly after the Effective Date and (ii) that come into
existence after the Effective Date, promptly after the earlier of the
development, making, conception, or reduction to practice of such Know-How, in
each case ((i) and (ii)), solely as are necessary for L’Oreal to exercise its
rights or perform its obligations under this Agreement.

2.6.2.L’Oreal shall and shall cause its Affiliates to,     11***    , disclose
and make available to Organovo, in whatever form Organovo may reasonably request
(including by providing copies thereof), all L’Oreal Licensed Know-How, Joint
Skin Model Know-How and all Joint Program Know-How (i) that are in existence as
of the Effective Date, promptly after the Effective Date and (ii) that come into
existence after the Effective Date, promptly after the earlier of the
development, making, conception, or reduction to practice of such Know-How, in
each case ((i) and (ii)), solely as are necessary for Organovo to exercise its
rights or perform its obligations under this Agreement.

2.7.Exclusivity.

2.7.1.During the Term, neither Party, alone or with or through a Third Party,
shall research, develop, manufacture or commercialize (other than pursuant to
this Agreement)               ***     .  For clarity, during the Term, Organovo
shall be permitted to research, develop, manufacture or commercialize   
***      .

2.7.2.Organovo agrees to supply Skin Models     ***     to L’Oreal and L’Oreal
agrees to purchase Skin Models   ***   from Organovo, as provided hereunder, in
the Validation and Option Agreement or the Commercial Supply Agreement. L’Oreal
agrees not to    ***   , except as expressly permitted hereunder, in

 

11 ******

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

12

 

--------------------------------------------------------------------------------

the Validation and Option Agreement or the Commercial Supply Agreement. Organovo
agrees not to    ***       , except as expressly permitted hereunder, in the
Validation and Option Agreement or the Commercial Supply Agreement.

2.7.3.If, notwithstanding the foregoing, a court of competent jurisdiction
determines that the restrictions set forth in this Section 2.7 are too broad or
otherwise unreasonable under Applicable Law, including with respect to duration,
geographic scope or space, the Parties intend that this Section 2.7 should be
construed to include the maximum restrictions allowable under applicable law.

2.8.Pre-Existing Items.

2.8.1.L’Oreal may use the Organovo Pre-Existing Items only during the Term and
solely to perform its obligations or exercise its rights hereunder, and shall
not transfer to or permit the Organovo Pre-Existing Items to be used by any
Third Party (with the exception of Affiliates) without the prior written consent
of Organovo.

2.8.2.Organovo may use the L’Oreal Pre-Existing Items only during the Term and
solely to perform its obligations or exercise its rights hereunder, and shall
not transfer to or permit the L’Oreal Pre-Existing Items to be used by any Third
Party (with the exception of Affiliates) without the prior written consent of
L’Oreal.

2.8.3.Upon the expiration or termination of the Agreement, the Parties shall
return or destroy the Organovo Pre-Existing Items or the L’Oreal Pre-Existing
Items, as applicable, as provided under Section 10.6.2.

 

ARTICLE 3
DEVELOPMENT ACTIVITIES

3.1.Development.

3.1.1.The Parties shall collaborate on the Phase 1 Program, the Phase 2 Program
and the Phase 3 Program, as set forth in the Development Plan.

3.1.2.The Parties shall conduct Development Activities with respect to the Phase
1 Program and the Phase 2 Program concurrently, as provided in the Development
Plan. The Parties shall commence Development Activities with respect to the
Phase 3 Program as provided in the Development Plan after the Parties have
determined, pursuant to Section 3.4.2 and Section 3.4.3, that the Phase 1
Performance Criteria and the Phase 2 Performance Criteria have been satisfied.

3.2.Development Plan.

3.2.1.Attached hereto as Schedule 3.2.1 is the initial plan for the Phase 1
Program, the Phase 2 Program and the Phase 3 Program (the “Development Plan”),
which sets forth the timeline, details and allocation of responsibility for
development activities between the Parties (such activities, the “Development
Activities”). Either Party may propose amendments to the Development Plan at any
time to the other Party. Any such amendment shall require a prior mutual written
and signed agreement of the Parties. If such amendment materially increases
Organovo’s costs and expenses to be incurred hereunder, the Parties shall
negotiate in good faith an increase in the Project Budget to account for such
cost increase.



13

 

--------------------------------------------------------------------------------

3.2.2.Each Party shall perform or cause to be performed, any and all of the
Development Activities assigned to it under the Development Plan in good
scientific manner and in compliance with all Applicable Law.

3.2.3.If the terms of the Development Plan contradict, or create inconsistencies
or ambiguities with, the terms of this Agreement, then the terms of this
Agreement shall govern.

3.3.Performance Criteria. Either Party may propose amendments to the Performance
Criteria at any time to the other Party. Any such amendment shall require a
prior mutual written and signed agreement of the Parties.

3.4.End of Program Meetings.

3.4.1.Within    12***     days following the completion of the Development
Activities with respect to each Program, Organovo shall submit to L’Oreal a
detailed report regarding its Development Activities with respect to the
applicable Program (such report, with respect to the Phase 1 Program, the “Phase
1 Final Report”; with respect to the Phase 2 Program, the “Phase 2 Final
Report”; and with respect to the Phase 3 Program, the “Phase 3 Final Report”).
Such report shall contain sufficient detail to enable the Parties to assess
whether the applicable Performance Criteria have been met with respect to the
applicable Program. The Phase 3 Final Report shall also include Organovo’s
proposal to L’Oreal as to the price to supply   ***     units of the Skin Model
(currently estimated at $***   per unit) under the Validation and Option
Agreement.

3.4.2.Within    ***     days following the submission to L’Oreal of the Phase 1
Final Report pursuant to Section 3.4.1, the Parties shall mutually and
reasonably determine in good faith whether the Phase 1 Performance Criteria have
been met. If the Parties determine that the Phase 1 Performance Criteria have
been met, Organovo shall promptly deliver to L’Oreal the Phase 1
Deliverables.  If the Parties mutually and reasonably determine that the Phase 1
Performance Criteria have not been met, Organovo shall have a period of   ***  
days (“cure period”) to cure any deficiencies and compliance with the Phase 1
Performance Criteria shall be re-assessed after this cure period.

3.4.3.Within   ***   days following the submission to L’Oreal of the Phase 2
Final Report pursuant to Section 3.4.1, the Parties shall mutually and
reasonably determine in good faith whether the Phase 2 Performance Criteria have
been met. If the Parties determine that the Phase 2 Performance Criteria have
been met, Organovo shall promptly deliver to L’Oreal the Phase 2
Deliverables.  If the Parties mutually and reasonably determine that the Phase 2
Performance Criteria have not been met, Organovo shall have a period of   ***  
days (“cure period”) to cure any deficiencies and compliance with the Phase 2
Performance Criteria shall be re-assessed after this cure period.

3.4.4.Within   ***   days of the submission to L’Oreal of the Phase 3 Final
Report pursuant to Section 3.4.1, the Parties shall mutually and reasonably
determine in good faith whether the Phase 3 Performance Criteria have been met.
If the Parties determine that the Phase 3 Performance Criteria have been met,
Organovo shall promptly deliver to L’Oreal the Phase 3 Deliverables.  If the
Parties mutually and reasonably determine that the Phase 3 Performance Criteria
have not been met, Organovo shall have a period of   ***   days (“cure period”)
to cure any deficiencies and compliance with the Phase 3 Performance Criteria
shall be re-assessed after this cure period.

3.4.5.Subcontracting. Either Party may enter into subcontracts pertaining to the
performance of the Agreement, with the prior written consent of the other Party.

 

12 ******

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

14

 

--------------------------------------------------------------------------------

ARTICLE 4
COLLABORATION MANAGEMENT

4.1.Joint Steering Committee. Within   ***    days after the Effective Date, the
Parties shall establish a joint steering committee (the “Joint Steering
Committee” or “JSC”), which shall consist of 13***   representatives from each
of the Parties, each with the requisite experience and seniority to consider
issues falling within the jurisdiction of the JSC; provided, however, no such
representative may be a principal investigator for any Program. From time to
time, each Party may substitute one or more of its representatives to the JSC on
written notice to the other Party. The JSC shall oversee, review and monitor the
progress on the Development Plan.

4.2.General Provisions Applicable to the JSC.

4.2.1.Procedural Rules. The JSC shall meet quarterly or as otherwise agreed to
by the Parties, with the location of such meetings alternating between locations
designated by Organovo and locations designated by L’Oreal. The first such
meeting shall be designated by Organovo. The JSC shall have the right to adopt
such standing rules as shall be necessary for its work, to the extent that such
rules are not inconsistent with this Agreement. A quorum of the JSC shall exist
whenever there is present at a meeting at least one (1) representative appointed
by each Party. Representatives of the Parties on the JSC may attend a meeting
either in person or by telephone, video conference or similar means in which
each participant can hear what is said by and be heard by, the other
participants. Representation by proxy shall be allowed. The JSC shall take
action by consensus of the representatives present at a meeting at which a
quorum exists, with each Party having a single vote irrespective of the number
of representatives of such Party in attendance or by a written resolution signed
by at least one (1) representative appointed by each Party. In the event that
the JSC does not reach consensus on matter within thirty days of a proposal on a
matter, the proposal shall be submitted to the Chief Executive Officers of the
Parties for resolution. Other employees or consultants of a Party who are not
representatives of the Parties on the JSC may attend meetings of the JSC;
provided, however, that such attendees are bound by obligations of
confidentiality and non-disclosure at least as protective of the other Party as
those set forth in ARTICLE 7.

4.2.2.Limitations on Authority. Without limitation of the foregoing, the Parties
hereby agree that matters explicitly reserved to the consent, approval or other
decision-making authority of one or both Parties, as expressly provided in this
Agreement, are outside the jurisdiction and authority of the JSC, including
amendment of or waiver of compliance with this Agreement.

4.2.3.Go / No Go Decisions.   Go / No Go decisions will be made by the JSC
following the process and procedures set forth in this Section 4.  The Go / NO
Go criteria are set forth in the attached workplans and shall be applied by the
JSC in making all Go / No Go decisions.  A “Go” decision will require
    ***           , such decision not to be unreasonably withheld.  Any
modifications to these criteria must be made by the JSC following the procedures
set forth under this section.  

ARTICLE 5
PAYMENTS AND RECORDS

5.1.Deliverables and Milestones.

 

13 ******

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

15

 

--------------------------------------------------------------------------------

L’Oreal shall pay Organovo the following non-refundable, non-creditable payments
within    ***   days after receiving an invoice to be issued by Organovo upon
the delivery of each of the following deliverables or achievement of each of the
following milestones:

Milestone/Deliverable

Fee

Invoicing

Project Set Up Fee

$14***

To be invoiced   ***  

Delivery of Phase 1 or Phase 2 Report

$***

To be invoiced   ***

***

Initiation of Phase 3

$***

To be invoiced ***

Phase 3 Report

$***

To be invoiced ***

Total

$  ***

 

 

5.2.Mode of Payment. All payments to Organovo under this Agreement shall be made
in Dollars by wire transfer to such bank account as Organovo may from time to
time designate by notice to L’Oreal.

5.3.Taxes.

5.3.1.General. The milestones and other amounts payable by L’Oreal to Organovo
pursuant to this Agreement shall be paid free and clear of any and all taxes,
except for any withholding taxes required by Applicable Law.

5.3.2.Withholding Tax. If L’Oreal is required to make a payment to Organovo
hereunder that is subject to a withholding tax, then L’Oreal shall subtract such
withholding payment from its payment to Organovo and timely remit it to the
proper governmental authority for the account of Organovo in accordance with
Applicable Law. L’Oreal shall provide Organovo with a document evidencing such
withholding payment. In the event that exemption or reduction of such
withholding payment is available under any double taxation or similar agreement
or treaty, L’Oreal shall claim exemption or reduction from such withholding, and
Organovo agrees to assist L’Oreal in claiming such exemption or reduction
including signing the documents required by the tax authorities.

5.4.Interest on Late Payments. If any payment due to Organovo under this
Agreement is not paid when due, then L’Oreal shall pay interest thereon (before
and after any judgment) at an annual rate of   15***  , such interest to run
from the date on which payment of such sum became due until payment thereof in
full together with such interest.

 

14 ******

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

15 

16

 

--------------------------------------------------------------------------------

ARTICLE 6
INTELLECTUAL PROPERTY

6.1.Ownership of Intellectual Property.

6.1.1.Ownership of Technology.

(i)Except as described in Section 6.1.1(ii), 6.1.1(iii) and 6.1.1(iv), ownership
of all Program Inventions shall be determined based on   ***    , with each
Party    ***    in the Joint Program Technology.

(ii)As between the Parties, Organovo shall own    ***   .

(iii)As between the Parties, L’Oreal shall own    ***     .

(iv)The Parties shall have   ***   of   ***    , with each Party   ***          
.

6.2.Control of Intellectual Property. During the Term, neither Party shall enter
into or amend any agreement with a Third Party, or include in any such agreement
or amendment any restrictive provisions, with an intent to limit its Control of,
or to not Control, any Know-How, Patent or other intellectual property right
that are subject to the license grants in Section 2.1 or 2.2 as of the Effective
Date. Further, when entering into any agreement or amendment with a Third Party
relating to any Know-How, Patents or other intellectual property rights that, if
Controlled by a Party or its Affiliates, would be subject to the license grants
in Section 2.1 or 2.2, each Party shall use good faith efforts to obtain Control
of such Know-How, Patents and other intellectual property rights; provided,
however, that neither Party shall be obligated to incur any additional expense
for such purpose.

6.3.Maintenance and Prosecution of Patents.

6.3.1.Patent Prosecution and Maintenance of     ***     .  As between the
Parties, Organovo shall have the first right, but not the obligation, using
counsel of its own choice, to prepare, file, prosecute and maintain the  
16***   worldwide and to be responsible for any related interference,
re-issuance, re-examination and opposition proceedings, (i) with respect
to       ***   and (ii) with respect to   ***    . Organovo shall periodically
inform L’Oreal of all material steps with regard to the preparation, filing,
prosecution and maintenance of    ***     and the   ***     in the Territory,
including by providing L’Oreal with a copy of material communications to and
from any patent authority in the Territory regarding such    ***     and by
providing L’Oreal drafts of any material filings or responses to be made to such
patent authorities in the Territory sufficiently in advance of submitting such
filings or responses so as to allow for a reasonable opportunity for L’Oreal to
review and comment thereon. Organovo shall consider in good faith the requests
and suggestions of L’Oreal with respect to such drafts and with respect to
strategies for filing and prosecuting the   ***   and the    ***   in the
Territory. If Organovo decides not to prepare, file, prosecute or maintain an
  ***     in a country in the Territory, Organovo shall provide reasonable prior
written notice to L’Oreal of such intention and L’Oreal shall thereupon have the
option, in its sole discretion, to assume the control and direction of the
preparation, filing, prosecution and maintenance of such Patent at its sole cost
and expense in such country.

6.3.2.Patent Prosecution and Maintenance of   ***   . As between the Parties,
L’Oreal shall have the first right, but not the obligation, using counsel of its
own choice, to prepare, file, prosecute and maintain the   ***   worldwide and
to be responsible for any related interference, re-issuance, re-examination and
opposition proceedings, at its sole cost and expense. If, as between the
Parties, L’Oreal decides not to

 

 

16 

17

 

--------------------------------------------------------------------------------

prepare, file, prosecute or maintain a   ***   in a country in the Territory,
L’Oreal shall provide reasonable prior written notice to Organovo of such
intention and Organovo shall thereupon have the option, in its sole discretion,
to assume the control and direction of the preparation, filing, prosecution and
maintenance of such    ***   at its sole cost and expense in such country.

6.3.3.Cooperation. The non-prosecuting Party shall, and shall cause its
Affiliates to, assist and cooperate with the prosecuting Party, as the
prosecuting Party may reasonably request from time to time, in the preparation,
filing, prosecution and maintenance of the applicable Patents in the Territory
under this Agreement, including that the non-prosecuting Party shall, and shall
cause its Affiliates to, (i) offer its comments, if any, promptly, (ii) provide
access to relevant documents and other evidence and make its employees available
at reasonable business hours and (iii) provide the prosecuting Party, upon its
request, with copies of any patentability search reports generated by its patent
counsel with respect to the applicable Patents, including relevant Third Party
patents and patent applications located (provided that neither Party shall be
required to provide legally privileged information with respect to such
intellectual property unless and until procedures reasonably acceptable to such
Party are in place to protect such privilege); provided, further, that (  
***    ) the prosecuting Party shall    ***     .

6.3.4.Patent Term Extension and Supplementary Protection Certificate.

As between the Parties, Organovo shall have the sole right to make decisions
regarding, and to apply for, patent term extensions in the Territory, including
the United States with respect to extensions pursuant to 35 U.S.C. §156 et. seq.
and in other jurisdictions pursuant to supplementary protection certificates,
and in all jurisdictions with respect to any other extensions that are now or
become available in the future, wherever applicable, for the     17***       ,
in each case including whether or not to do so. L’Oreal shall provide prompt and
reasonable assistance, as requested by Organovo, including by taking such action
as patent holder as is required under any Applicable Law to obtain such
extension or supplementary protection certificate.

(i)As between the Parties, L’Oreal shall have the sole right to make decisions
regarding, and to apply for, patent term extensions in the Territory, including
the United States with respect to extensions pursuant to 35 U.S.C. §156 et. seq.
and in other jurisdictions pursuant to supplementary protection certificates,
and in all jurisdictions with respect to any other extensions that are now or
become available in the future, wherever applicable, for the
      ***          , in each case including whether or not to do so. Organovo
shall provide prompt and reasonable assistance, as requested by L’Oreal,
including by taking such action as patent holder as is required under any
Applicable Law to obtain such extension or supplementary protection certificate.

6.3.5.Common Ownership Under Joint Research Agreements. Notwithstanding anything
to the contrary in this ARTICLE 6, neither Party shall have the right to make an
election under 35 U.S.C. 102(c) when exercising its rights under this ARTICLE 6
without the prior written consent of the other Party. With respect to any such
permitted election, the Parties shall coordinate their activities with respect
to any submissions, filings or other activities in support thereof. The Parties
acknowledge and agree that this Agreement is a “joint research agreement” as
defined in 35 U.S.C. 100(h).

6.4.Enforcement and Defense of Patents.

6.4.1.Notice. Each Party shall promptly notify the other Party in writing if it
becomes aware of any alleged or threatened infringement of the Organovo Licensed
Patents, L’Oreal Licensed Patents, Joint Program Patents or Joint Skin Model
Patents in any jurisdiction in the Territory (an “Infringement”).

 

17 ******

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

18

 

--------------------------------------------------------------------------------

 

6.4.2.Enforcement and Defense of        ***      . As between the Parties,
Organovo shall have the first right, but not the obligation, to prosecute any
Infringement and defend any claim of invalidity or unenforceability with respect
to the ***, including as a defense or counterclaim in connection with any Third
Party infringement claim, using counsel of its own choice, (i) with respect to
the ***   and (ii) with respect to the   ***  . In the event L’Oreal elects not
to share in the cost of enforcing the   ***   , Organovo may enforce the
    ***      , and will have   ***   to any recovery (after reimbursement of any
L’Oreal costs or expenses as described in Section 6.4.5).  In the event Organovo
prosecutes any such Infringement or defends any such claim, L’Oreal shall have
the right to join as a party to such proceeding in the Territory and participate
with its own counsel    ***   ; provided that Organovo shall retain control of
such prosecution or defense, including the response to any defense or defense of
any counterclaim raised in connection therewith. If Organovo or its designee
does not take commercially reasonable steps to prosecute an Infringement or
defend an invalidity or unenforceability claim with respect to the    ***    
(i) within   ***   days following the first notice provided above with respect
to such Infringement or claim (ii) provided such date occurs after the first
such notice is provided,   ***   Business Days before the time limit, if any,
set forth in

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

appropriate laws and regulations for filing of such action or defense, whichever
comes first, then (x) Organovo shall so notify L’Oreal and (y) upon Organovo’s
written consent (such consent not to be unreasonably withheld, conditioned or
delayed), L’Oreal may prosecute such Infringement or defend such claim in the
Field at   ***    .

6.4.3.Enforcement and Defense of   18***    . As between the Parties, L’Oreal
shall have the first right, but not the obligation, to prosecute any
Infringement and defend any claim of invalidity or unenforceability with respect
to the     ***    , including as a defense or counterclaim in connection with
any Third Party infringement claim, using counsel of its own choice, at
L’Oreal’s sole cost and expense. In the event L’Oreal prosecutes any such
Infringement or defends any such claim, Organovo shall have the right to join as
a party to such proceeding in the Territory and participate with its own counsel
at its sole cost and expense; provided that L’Oreal shall retain control of such
prosecution or defense, including the response to any defense or defense of any
counterclaim raised in connection therewith. If L’Oreal or its designee does not
take commercially reasonable steps to prosecute an Infringement or defend an
invalidity or unenforceability claim with respect to the   ***   (i) within
  ***   days following the first notice provided above with respect to such
Infringement or claim, or (ii) provided such date occurs after the first such
notice is provided,   ***   Business Days before the time limit, if any, set
forth in appropriate laws and regulations for filing of such action or defense,
whichever comes first, then (x) L’Oreal shall so notify Organovo and (y) upon
L’Oreal’s written consent (such consent not to be unreasonably withheld,
conditioned or delayed), Organovo may prosecute such Infringement or defend such
claim    ***   .

6.4.4.Cooperation. The Parties agree to cooperate fully in any Infringement
action pursuant to this Section 6.4, including by making the inventors,
applicable records and documents (including laboratory notebooks) of the
relevant Patents available to the other Party upon reasonable request. Where a
Party controls such an action, the other Party shall, and shall cause its
Affiliates to, assist and cooperate with the controlling Party, as such
controlling Party may reasonably request from time to time, in connection with
its activities set forth in this Section, including where necessary, furnishing
a power of attorney solely for such purpose or joining in, or being named as a
necessary party to, such action, providing access to relevant documents and
other evidence and making its employees available at reasonable business hours;
provided that, except with respect to the     19***   , the controlling Party
shall reimburse such other Party for its reasonable and

 

18 ******

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

19 

19

 

--------------------------------------------------------------------------------

verifiable out-of-pocket costs and expenses incurred in connection therewith.
Unless otherwise set forth herein, the Party entitled to bring any patent
infringement litigation in accordance with this Section 6.4 shall have the right
to settle such claim; provided that neither Party shall have the right to settle
any Infringement litigation under this Section 6.4 in a manner that has a
material adverse effect on the rights or interest of the other Party or in a
manner that imposes any costs or liability on or involves any admission by, the
other Party, without the express written consent of such other Party (which
consent shall not be unreasonably withheld, conditioned or delayed); provided,
further that the foregoing limitation shall not be deemed to preclude or require
the consent of such other Party in connection with a settlement of Infringement
that would or may result in reduced Payments hereunder, but would not otherwise
fall within the scope of the foregoing limitation. In connection with any
activities with respect to an Infringement action prosecuted by a Party pursuant
to this Section 6.4 involving Patents Controlled by or licensed under Section
2.1 or Section 2.2, as applicable, to the other Party, the Party controlling
such action shall (i) consult with the other Party as to the strategy for the
prosecution of such claim, suit or proceeding, (ii) consider in good faith any
comments from the other Party with respect thereto and (iii) keep the other
Party reasonably informed of any material steps taken and provide copies of all
material documents filed, in connection with such action.

6.4.5.Recovery. Except as otherwise agreed by the Parties in connection with a
cost sharing arrangement, any recovery realized as a result of such litigation
described above in this Section 6.4 (whether by way of settlement or otherwise)
shall be allocated to reimburse the Parties for their costs and expenses in
making such recovery (which amounts shall be allocated pro rata if insufficient
to cover the totality of such expenses). Any remainder after such reimbursement
is made shall be retained by the Party that has exercised its right to bring the
enforcement action.

ARTICLE 7
CONFIDENTIALITY AND NON-DISCLOSURE

7.1.Confidentiality Information. At all times during the Term and for a period
of seven (7) years following termination or expiration of this Agreement in its
entirety, each Party shall and shall cause its officers, directors, employees
and agents to, keep confidential and not publish or otherwise disclose to a
Third Party and not use, directly or indirectly, for any purpose, any
Confidential Information furnished or otherwise made known to it, directly or
indirectly, by the other Party, except to the extent such disclosure or use is
expressly permitted by the terms of this Agreement. “Confidential Information”
means any technical, business or other information provided by or on behalf of
one Party to the other Party in connection with this Agreement, whether prior
to, on or after the Effective Date, including the terms of this Agreement
(subject to Section 7.3). Notwithstanding the foregoing, Confidential
Information constituting Joint Program Know-How, Joint Skin Model Know-How and
the terms of this Agreement shall be deemed to be the Confidential Information
of both Parties (and both Parties shall be deemed to be the receiving Party and
the disclosing Party with respect thereto). Notwithstanding the foregoing, the
confidentiality and non-use obligations under this Section 7.1 with respect to
any Confidential Information shall not apply to any information that:

7.1.1.is or hereafter becomes part of the public domain by public use,
publication, general knowledge or the like through no breach of this Agreement
by the receiving Party;

7.1.2.can be demonstrated by documentation or other competent proof to have been
in the receiving Party’s possession prior to disclosure by the disclosing Party
without any obligation of confidentiality with respect to such information;
provided that the foregoing exception shall not apply with respect to
Confidential Information described in the immediately preceding sentence;

7.1.3.is subsequently received by the receiving Party from a Third Party who is
not bound by any obligation of confidentiality with respect to such information;



20

 

--------------------------------------------------------------------------------

7.1.4.has been published by a Third Party or otherwise enters the public domain
through no fault of the receiving Party in breach of this Agreement; or

7.1.5.can be demonstrated by documentation or other competent evidence to have
been independently developed by or for the receiving Party without reference to
the disclosing Party’s Confidential Information; provided that the foregoing
exception shall not apply with respect to Confidential Information described in
the immediately preceding sentence.

Specific aspects or details of Confidential Information shall not be deemed to
be within the public domain or in the possession of the receiving Party merely
because the Confidential Information is embraced by more general information in
the public domain or in the possession of the receiving Party. Further, any
combination of Confidential Information shall not be considered in the public
domain or in the possession of the receiving Party merely because individual
elements of such Confidential Information are in the public domain or in the
possession of the receiving Party unless the combination and its principles are
in the public domain or in the possession of the receiving Party.

7.2.Permitted Disclosures. Each Party may disclose Confidential Information to
the extent that such disclosure is:

7.2.1.made in response to a valid order of a court of competent jurisdiction or
other supra-national, federal, national, regional, state, provincial and local
governmental or regulatory body of competent jurisdiction or, if in the
reasonable opinion of the receiving Party’s legal counsel, such disclosure is
otherwise required by law, including by reason of filing with securities
regulators; provided, however, that the receiving Party shall first have given
notice to the disclosing Party and given the disclosing Party a reasonable
opportunity to quash such order or to obtain a protective order or confidential
treatment requiring that the Confidential Information and documents that are the
subject of such order or required to be disclosed be held in confidence by such
court or governmental or regulatory body or, if disclosed, be used only for the
purposes for which the order was issued or such disclosure was required by law;
and provided, further, that the Confidential Information disclosed in response
to such court or governmental order or as required by law shall be limited to
the information that is legally required to be disclosed in response to such
court or governmental order or by such law;

7.2.2.made by or on behalf of the receiving Party to a patent authority as may
be reasonably necessary or useful for purposes of obtaining or enforcing a
Patent; provided, however, that reasonable measures shall be taken to assure
confidential treatment of such information, to the extent such protection is
available; or

7.2.3.made by or on behalf of the receiving Party to potential or actual
investors or acquirers as may be necessary in connection with their evaluation
of such potential or actual investment or acquisition; provided, however, that
such persons shall be subject to obligations of confidentiality and non-use with
respect to such Confidential Information substantially similar to the
obligations of confidentiality and non-use of the receiving Party pursuant to
this ARTICLE 7 (with a duration of confidentiality and non-use obligations as
appropriate that is no less than ten (10) years from the date of disclosure).

7.3.Use of Name. Except as expressly provided herein, neither Party shall
mention or otherwise use the name, logo or trademark of the other Party or any
of its Affiliates or any of its or their sublicensees (or any abbreviation or
adaptation thereof) in any publication, press release, marketing and promotional
material or other form of publicity without the prior written approval of such
other Party. The restrictions imposed by this Section 7.3 shall not prohibit (i)
either Party from making any disclosure identifying the other Party to the
extent required in connection with its exercise of its rights or obligations
under

21

 

--------------------------------------------------------------------------------

this Agreement and (ii) either Party from making any disclosure identifying the
other Party that is required by Applicable Law or the rules of a stock exchange
on which the securities of the disclosing Party are listed (or to which an
application for listing has been submitted).

7.4.Public Announcements. The Parties have agreed upon the content of one (1) or
more press releases which shall be issued substantially in the form(s) attached
hereto as Schedule 7.4, the release of which the Parties shall coordinate in
order to accomplish such release promptly upon execution of this Agreement.
Neither Party shall issue any other public announcement, press release or other
public disclosure regarding this Agreement or its subject matter without the
other Party’s prior written consent, except for any such disclosure that is, in
the opinion of the disclosing Party’s counsel, required by Applicable Law or the
rules of a stock exchange on which the securities of the disclosing Party are
listed (or to which an application for listing has been submitted). In the event
a Party is, in the opinion of its counsel, required by Applicable Law or the
rules of a stock exchange on which its securities are listed (or to which an
application for listing has been submitted) to make such a public disclosure,
such Party shall submit the proposed disclosure in writing to the other Party as
far in advance as reasonably practicable prior to the anticipated date of
disclosure so as to provide a reasonable opportunity to comment thereon. Neither
Party shall be required to seek the permission of the other Party to repeat any
information regarding the terms of this Agreement or any amendment hereto that
has already been publicly disclosed by such Party or by the other Party, in
accordance with this Section 7.4, provided that such information remains
accurate as of such time and provided the frequency and form of such disclosure
are reasonable.

7.5.Publications. The Parties recognize the desirability of publishing and
publicly disclosing the results of and information regarding, activities under
this Agreement. Accordingly, either Party shall be free to publicly disclose the
results of and information regarding, activities under this Agreement, subject
to prior review by the other Party of any disclosure for issues of patentability
and protection of its Confidential Information, in a manner consistent with
Applicable Law and industry practices, as provided in this Section 7.5.
Accordingly, the Party seeking to publish shall provide the other Party with
drafts of proposed abstracts, manuscripts or summaries of presentations and the
receiving Party shall respond promptly through its designated representative and
in any event no later than    ***   days after

receipt of such proposed publication or presentation or such shorter period as
may be required by the publication or presentation. Each Party agrees to allow a
reasonable period (not to exceed    20***   days) to permit filings for patent
protection and to otherwise address issues of Confidential Information or
related competitive harm to the reasonable satisfaction of the other Party. Each
Party shall not and shall cause each of its Affiliates and its and their
licensees and sublicensees not to, make any publications or public disclosures
regarding the Skin Models or any Confidential Information of the other Party
without the other Party’s prior written consent.

7.6.Return of Confidential Information. Upon the expiration or effective date of
the termination of this Agreement for any reason, upon the written request of a
Party, the non-requesting Party shall either, at the requesting Party’s
election: (i) promptly destroy all copies of any Confidential Information of the
requesting Party in the possession or control of the non-requesting Party and
confirm such destruction in writing to the requesting Party; or (ii) promptly
deliver to the requesting Party, at the non-requesting Party’s sole cost and
expense, all copies of such Confidential Information in the possession or
control of the non-requesting Party. Notwithstanding the foregoing, the
non-requesting Party shall be permitted to retain such Confidential Information
(x) to the extent necessary or useful for purposes of performing any continuing
obligations or exercising any ongoing rights hereunder and, in any event, a
single copy of such Confidential Information for archival purposes and (y) any
computer records or files containing such Confidential Information that have
been

 

20 ******

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

22

 

--------------------------------------------------------------------------------

created solely by such non-requesting Party’s automatic archiving and back-up
procedures, to the extent created and retained in a manner consistent with such
non-requesting Party’s standard archiving and back-up procedures, but not for
any other uses or purposes. All Confidential Information shall continue to be
subject to the terms of this Agreement for the period set forth in Section 7.1.

7.7.Privileged Communications. In furtherance of this Agreement, it is expected
that the Parties will, from time to time, disclose to one another privileged
communications with counsel, including opinions, memoranda, letters and other
written, electronic and verbal communications. Such disclosures are made with
the understanding that they shall remain confidential in accordance with this
ARTICLE 7, that they will not be deemed to waive any applicable attorney-client
or attorney work product or other privilege and that they are made in connection
with the shared community of legal interests existing between L’Oreal and
Organovo, including the community of legal interests in avoiding infringement of
any valid, enforceable patents of Third Parties and maintaining the validity of
the21***. In the event of any litigation (or potential litigation) with a Third
Party related to this Agreement or the subject matter hereof, the Parties shall,
upon either Party’s request, enter into a reasonable and customary joint defense
agreement. In any event, each Party shall consult in a timely manner with the
other Party before engaging in any conduct (e.g., producing information or
documents) in connection with litigation or other proceedings that could
conceivably implicate privileges maintained by the other Party. Notwithstanding
anything contained in this Section 7.7, nothing in this Agreement shall
prejudice a Party’s ability to take discovery of the other Party in disputes
between them relating to this Agreement and no information otherwise admissible
or discoverable by a Party shall become inadmissible or immune from discovery
solely because of this Section 7.7.

ARTICLE 8
REPRESENTATIONS AND WARRANTIES

8.1.Representations and Warranties. L’Oreal and Organovo each represents and
warrants to the other, as of the Effective Date, and covenants, that:

8.1.1.It is a duly organized and validly existing corporation under the laws of
its jurisdiction of incorporation;

8.1.2.It has full corporate power and authority and has taken all corporate
action necessary to enter into and perform this Agreement;

8.1.3.The execution and delivery of this Agreement and the transactions
contemplated herein do not violate, conflict with, or constitute a default under
its articles of incorporation or similar organizational document, its bylaws, or
the terms or provisions of any material agreement or other instrument to which
it is a party or by which it is bound, or any order, award, judgment or decree
to which it is a party or by which it is bound;

8.1.4.This Agreement is a legal, valid and binding obligation of such Party
enforceable against it in accordance with its terms and conditions, subject to
the effects of bankruptcy, insolvency or other laws of general application
affecting the enforcement of creditor rights, judicial principles affecting the
availability of specific performance and general principles of equity (whether
enforceability is considered a proceeding at law or equity);

8.1.5.This Agreement is its legal, valid and binding obligation, enforceable in
accordance with the terms and conditions hereof; and

 

21 ******

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

22 

23

 

--------------------------------------------------------------------------------

8.1.6.To the best of its knowledge, the exercise by the other Party of its
rights under Section 2.1 or Section 2.2, as applicable, will not infringe the
intellectual property rights of any Third Party.

8.2.DISCLAIMER OF WARRANTIES. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN
SECTION 8.1, EACH PARTY HEREBY DISCLAIMS ANY AND ALL WARRANTIES, CONDITIONS AND
TERMS, WHETHER WRITTEN OR ORAL, OR EXPRESS OR IMPLIED, INCLUDING (A) ANY
WARRANTY OF QUALITY, PERFORMANCE, MERCHANTABILITY OR FITNESS FOR A PARTICULAR
USE OR PURPOSE, (B) ANY WARRANTY WITH RESPECT TO THE VALIDITY OR ENFORCEABILITY
OF ANY PATENT OR OTHER INTELLECTUAL PROPERTY, AND (C) ANY WARRANTY THAT THE
PERFORMANCE OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WILL NOT INFRINGE THE
INTELLECTUAL PROPERTY RIGHTS OF ANY PERSON. NEITHER PARTY MAKES ANY
REPRESENTATIONS HEREUNDER OTHER THAN THOSE SET FORTH EXPRESSLY HEREIN.

ARTICLE 9
INDEMNITY

9.1.Indemnification of Organovo. L’Oreal shall indemnify Organovo, its
Affiliates and its and their respective directors, officers, employees and
agents and defend and save each of them harmless, from and against any and all
losses, damages, liabilities, costs and expenses (including reasonable
attorneys’ fees and expenses) (collectively, “Losses”) in connection with any
and all suits, investigations, claims or demands of Third Parties (collectively,
“Third Party Claims”) arising from or occurring as a result of: (i) the breach
by L’Oreal of this Agreement; (ii) the gross negligence or willful misconduct on
the part of L’Oreal or its Affiliates or its or their respective directors,
officers, employees or agents in performing its or their obligations under this
Agreement; or (iii) the Exploitation by L’Oreal or any of its Affiliates of the
Skin Model in or for the Territory, except, in each case ((i), (ii) and (iii)),
for those Losses for which Organovo has an obligation to indemnify L’Oreal
pursuant to Section 9.2 hereof, as to which Losses each Party shall indemnify
the other to the extent of their respective liability; provided, however that
L’Oreal’s indemnification obligation hereunder with respect to any Loss arising
from or occurring as a result of the acts or omissions of a permitted Third
Party subcontractor hereunder shall be limited to the indemnification, if any,
with respect to such Loss 22***.

9.2.Indemnification of L’Oreal. Organovo shall indemnify L’Oreal, its Affiliates
and its and their respective directors, officers, employees and agents and
defend and save each of them harmless, from and against any and all Losses in
connection with any and all Third Party Claims arising from or occurring as a
result of: (i) the breach by Organovo of this Agreement; (ii) the gross
negligence or willful misconduct on the part of Organovo or its Affiliates or
its or their respective directors, officers, employees or agents in performing
its or their obligations under this Agreement; or (iii) the Exploitation by
Organovo or any of its Affiliates of the Skin Model in or for the Territory,
except, in each case ((i), (ii) and (iii)), for those Losses for which L’Oreal
has an obligation to indemnify Organovo pursuant to Section 9.1 hereof, as to
which Losses each Party shall indemnify the other to the extent of their
respective liability; provided, however that Organovo’s indemnification
obligation hereunder with respect to any Loss arising from or occurring as a
result of the acts or omissions of a permitted Third Party subcontractor
hereunder shall be limited to the indemnification, if any, with respect to such
Loss        23***                 .

9.3.Special, Indirect and Other Losses. EXCEPT (I) IN THE EVENT OF THE WILLFUL
MISCONDUCT OR FRAUD OF A PARTY OR A PARTY’S BREACH OF ITS OBLIGATIONS UNDER
ARTICLE 7 OR SECTION 2.7, (II) AS PROVIDED UNDER SECTION 11.10, AND (III) TO THE
EXTENT

 

23 ******

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

24 

24

 

--------------------------------------------------------------------------------

ANY SUCH DAMAGES ARE REQUIRED TO BE PAID TO A THIRD PARTY AS PART OF A CLAIM FOR
WHICH A PARTY PROVIDES INDEMNIFICATION UNDER THIS ARTICLE 9, NEITHER PARTY NOR
ANY OF ITS AFFILIATES OR SUBLICENSEES SHALL BE LIABLE IN CONTRACT, TORT,
NEGLIGENCE, BREACH OF STATUTORY DUTY OR OTHERWISE FOR ANY SPECIAL, CONSEQUENTIAL
OR PUNITIVE DAMAGES OR FOR LOSS OF PROFITS SUFFERED BY THE OTHER PARTY.

9.4.Insurance. Each Party shall have and maintain such types and amounts of
liability insurance as is normal and customary in the industry generally for
Parties similarly situated, and shall upon request provide the other Party with
a copy of its policies of insurance in that regard, along with any amendments
and revisions thereto.

ARTICLE 10
TERM AND TERMINATION

10.1.Term and Expiration. This Agreement shall commence on the Effective Date
and, unless earlier terminated in accordance herewith, shall continue in force
and effect until the expiration of the negotiation period for the Validation and
Option Agreement (as defined in 10.2) (such period, the “Term”).  The Parties
shall work together to provide completed and agreed-upon versions of all
Schedules and Exhibits hereto within thirty (30) days of the Effective Date.

10.2.Validation and Option Agreement. If the Parties mutually determine pursuant
to Section 3.4.4 that the Phase 3 Performance Criteria have been met, upon the
expiration of the Term, L’Oreal shall have the   ***  to enter into an agreement
with Organovo to perform further testing on the Skin Model (such option, the
“Validation Option”) (such agreement, the “Validation and Option Agreement”). In
order to exercise the Validation Option, L’Oreal shall provide Organovo with
written notice, no later than    ***   days after the Parties mutually determine
pursuant to Section 3.4.4 that the Phase 3 Performance Criteria have been met.
If L’Oreal exercises the Validation Option, the Parties shall negotiate the
terms and conditions of the Validation and Option Agreement reasonably and in
good faith by the date that is   ***   months following the date of such notice
or such other period as the Parties may agree in writing. The Term shall
continue uninterrupted during the negotiation period for the Validation and
Option Agreement.  Such agreement shall conform in all material respects with
the terms and conditions set forth in Schedule 10.2.

10.3.Commercial Supply Agreement. Upon the expiration of the Validation and
Option Agreement, L’Oreal shall have the   ***   to enter into an agreement with
Organovo for the commercial supply of Skin Model (such option, the “Commercial
Supply Option”) (such agreement, the “Commercial Supply Agreement”). In order to
exercise the Commercial Supply Option, L’Oreal shall provide Organovo with
written notice, no later than 24***   days after the expiration of the
Validation and Option Agreement in accordance with its terms. If L’Oreal
exercises the Commercial Supply Option, the Parties shall negotiate the terms
and conditions of the Commercial Supply Agreement reasonably and in good faith
by the date that is ***   months following the date of such notice or such other
period as the Parties may agree in writing. The Term of the Validation and
Option Agreement shall continue uninterrupted during the negotiation period for
the Commercial Supply Agreement.  Such agreement shall conform in all material
respects with the terms and conditions set forth in Schedule 10.3.

10.4.Termination.

 

25 ******

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

25

 

--------------------------------------------------------------------------------

10.4.1.Termination for Material Breach. In the event that either Party (the
“Breaching Party”) materially breaches any of its material obligations under
this Agreement, in addition to any other right and remedy the other Party (the
“Non-Breaching Party”) may have, the Non-Breaching Party may terminate this
Agreement by providing   ***  days (or, in the case of a breach of Section 5.1
or 5.2,   ***   days) (the “Notice Period”) prior written notice (the
“Termination Notice”) to the Breaching Party and specifying the breach and its
claim of right to terminate; provided that (i) the termination shall not become
effective at the end of the Notice Period if the Breaching Party cures the
breach specified in the Termination Notice during the Notice Period (or, if such
default cannot be cured within the Notice Period, if the Breaching Party
commences actions to cure such breach within the Notice Period and thereafter
diligently continues such actions), and (ii) if either Party initiates a dispute
resolution procedure under Section 11.5 as permitted under this Agreement within
***   days following the end of the Notice Period to resolve the dispute for
which termination is being sought and is diligently pursuing such procedure, the
cure period set forth in this Section 10.4.1 shall be tolled and the termination
shall become effective only if such breach remains uncured for ***  days after
the final resolution of the dispute through such dispute resolution procedure
(or, if the breach cannot be cured within such   *** day period, if the
Breaching Party commences actions to cure such breach within such period and
thereafter diligently continues such actions).

10.4.2.Termination for Scientific or Technical Infeasibility.   ***.

10.4.3.Termination for Failure to Meet Performance Criteria.   ***    .

10.4.4.Termination for Insolvency. In the event that either Party (i) files for
protection under bankruptcy or insolvency laws, (ii) makes an assignment for the
benefit of creditors, (iii) appoints or suffers appointment of a receiver or
trustee over substantially all of its property that is not discharged within
  ***   days after such filing, (iv) proposes a written agreement of composition
or extension of its debts, (v) proposes or is a party to any dissolution or
liquidation, (vi) files a petition under any bankruptcy or insolvency act or has
any such petition filed against that is not discharged within    25***   days of
the filing thereof or (vii) admits in writing its inability generally to meet
its obligations as they fall due in the general course, then the other Party may
terminate this Agreement effective immediately upon written notice to such
Party.

10.5.Rights in Bankruptcy. All rights and licenses granted under or pursuant to
this Agreement by L’Oreal or Organovo are and shall otherwise be deemed to be,
for purposes of Section 365(n) of the U.S. Bankruptcy Code or any analogous
provisions of the statutes of any other country or jurisdiction, licenses of
right to “intellectual property” as defined under Section 101 of the U.S.
Bankruptcy Code or such analogous provisions. The Parties agree that the
Parties, as licensees of such rights under this Agreement, shall retain and may
fully exercise all of their rights and elections under the U.S. Bankruptcy Code
or any analogous provisions in any other country or jurisdiction. The Parties
further agree that, in the event of the commencement of a bankruptcy proceeding
by or against either Party under the U.S. Bankruptcy Code or any analogous
provisions in any other country or jurisdiction, the Party hereto that is not a
Party to such proceeding shall be entitled to a complete duplicate of (or
complete access to, as appropriate) any such intellectual property and all
embodiments of such intellectual property, which, if not already in the
non-subject Party’s possession, shall be promptly delivered to it (i) upon any
such commencement of a bankruptcy proceeding upon the non-subject Party’s
written request therefor, unless the Party subject to such proceeding elects to
continue to perform all of its obligations under this Agreement or (ii) if not
delivered under clause (i) above, following the rejection of this Agreement by
or on behalf of the Party subject to such proceeding upon written request
therefor by the non-subject Party. The Parties acknowledge and agree that
payments made under Sections 5.1 or 5.2 shall not

 

26 ******

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

26

 

--------------------------------------------------------------------------------

(x) constitute royalties within the meaning of Section 365(n) of the U.S.
Bankruptcy Code or any analogous provisions in any other country or jurisdiction
or (y) relate to licenses of intellectual property hereunder.

10.6.Consequences of Expiration and Termination.

10.6.1.Termination in its Entirety. In the event of expiration or termination of
this Agreement for any reason under Section 10.4, all rights and licenses
granted by either Party hereunder shall immediately terminate.

10.6.2.Return of Pre-Existing Items. Upon the effective date of the termination
of this Agreement for any reason, upon the written request of a Party, the
non-requesting Party shall either, at the requesting Party’s election with
respect to each Pre-Existing Item that such requesting Party owns: (i) promptly
destroy such Pre-Existing Item in the possession or control of the
non-requesting Party and confirm such destruction in writing to the requesting
Party; or (ii) promptly deliver to the requesting Party, at the non-requesting
Party’s sole cost and expense, such Pre-Existing Item in the possession or
control of the non-requesting Party.

10.7.Remedies. Except as otherwise expressly provided herein, termination of
this Agreement in accordance with the provisions hereof shall not limit remedies
that may otherwise be available in law or equity.

10.8.Accrued Rights; Surviving Obligations. Termination or expiration of this
Agreement for any reason shall be without prejudice to any rights that shall
have accrued to the benefit of a Party prior to such termination or expiration.
Such termination or expiration shall not relieve a Party from obligations that
are expressly indicated to survive the termination or expiration of this
Agreement. Without limiting the foregoing, Articles 5 through 7, 9 and 11 and
Sections 8.2 and 10.4 through 10.8 of this Agreement shall survive the
termination or expiration of this Agreement for any reason.

ARTICLE 11
MISCELLANEOUS

11.1.Force Majeure. Neither Party shall be held liable or responsible to the
other Party or be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement, when
such failure or delay is caused by or results from causes beyond the reasonable
control of the non-performing Party, including fires, floods, embargoes,
shortages, epidemics, quarantines, war, acts of war (whether war be declared or
not), insurrections, riots, civil commotion, strikes, lockouts or other labor
disturbances, acts of God or acts, omissions or delays in acting by any
governmental authority. The non-performing Party shall notify the other Party of
such force majeure within    26***    days after such occurrence by giving
written notice to the other Party stating the nature of the event, its
anticipated duration, and any action being taken to avoid or minimize its
effect. The suspension of performance shall be of no greater scope and no longer
duration than is necessary and the non-performing Party shall use commercially
reasonable efforts to remedy its inability to perform; provided, however, that
in the event the suspension of performance continues for    ***   days after the
date of the occurrence, the Parties shall meet and discuss in good faith how
best to proceed.

11.2.Export Control. The rights and obligations of the Parties under this
Agreement shall be subject in all respects to United States laws and regulations
as shall from time to time govern the license and delivery of technology and
products between the United States and other countries, including the United
States

 

27 ******

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

27

 

--------------------------------------------------------------------------------

Foreign Assets Control Regulations, Transaction Control Regulations and Expert
Control Regulations, as amended, and any successor legislation issued by the
Department of Commerce, International Trade Administration, Office of Export
Licensing. Without in any way limiting the provisions of this Agreement, each
Party agrees that, unless prior authorization is obtained from the Office of
Export Licensing, it shall not export, re-export, or transship, directly or
indirectly, to any country, any of the technical data disclosed to it by the
other party if such export would violate the laws of the United States or the
regulations of any department or agency of the United States Government.

11.3.Assignment. Except as expressly provided herein, neither Party may, without
the prior written consent of the other Party, sell, transfer, assign, delegate,
pledge, or otherwise dispose of, whether voluntarily, involuntarily, by
operation of law or otherwise, this Agreement or any of its rights or duties
hereunder; provided, however, that Organovo may, without such consent, assign
this Agreement and its rights and obligations hereunder to an Affiliate, to the
purchaser of all or substantially all of its assets to which this Agreement
relates, or to its successor entity or acquiror in the event of a merger,
consolidation or change in control of Organovo; and provided, further, that
L'Oreal may, without such consent, assign this Agreement and its rights and
obligations hereunder to an Affiliate, to the purchaser of all or substantially
all of its assets to which this Agreement relates, or to its successor entity or
acquirer in the event of a merger, consolidation or change in control of
L'Oreal. Any attempt to assign, transfer, subcontract or delegate any portion of
this Agreement in violation of this Section shall be null and void. All validly
assigned and delegated rights and obligations of the Parties hereunder shall be
binding upon and inure to the benefit of and be enforceable by and against the
successors and permitted assigns of Organovo or L'Oreal, as the case may be. In
the event either Party seeks and obtains the other Party's consent to assign or
delegate its rights or obligations to another Party, the assignee or transferee
shall assume all obligations of its assignor or transferor under this Agreement
and the performance of such obligations must be guaranteed in writing by the
assignor or transferor.

11.4.Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law, and if the rights or
obligations of any Party under this Agreement will not be materially and
adversely affected thereby, (a) such provision shall be fully severable, (b)
this Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom and (d) in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible and reasonably acceptable
to the Parties. To the fullest extent permitted by applicable law, each Party
hereby waives any provision of law that would render any provision hereof
prohibited or unenforceable in any respect.

11.5.Dispute Resolution.

11.5.1.The Parties shall negotiate in good faith and use reasonable efforts to
settle any dispute, controversy or claim related to a Party’s rights or
obligations hereunder, including the interpretation, alleged breach,
enforcement, termination or validity of this Agreement (each, a "Dispute"). In
the event that the Parties are unable, within    27***     days, to reach a
resolution, such Dispute shall be referred to designees of the chief executive
officers of Organovo and L'Oreal, who shall attempt in good faith to reach a
resolution of the Dispute. If the foregoing procedures fail to achieve a
mutually satisfactory resolution within   ***   days, then either Party may, by
written notice to the other Party, elect to have the matter settled by binding
arbitration pursuant to Section 11.5.2.

 

28 ******

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

28

 

--------------------------------------------------------------------------------

11.5.2.Any arbitration under this Agreement shall take place at a location to be
agreed by the Parties; provided, however, that in the event that the Parties are
unable to agree on a location for an arbitration under this Agreement within   
***   days of the demand therefor, such arbitration shall be held in New York,
New York. Any arbitration under this Agreement shall be administered by the
American Arbitration Association (or its successor entity) in accordance with
the then-current Commercial Rules of the American Arbitration Association
including the Procedures for Large, Complex Commercial Disputes (including the
Optional Rules for Emergency Measures of Protection), except as modified in this
Agreement (the "Rules"). The Parties shall appoint an arbitrator by mutual
agreement. If the Parties cannot agree on the appointment of an arbitrator
within   ***   days of the demand for arbitration, an arbitrator shall be
appointed in accordance with the Rules. The arbitrator shall have the authority
to grant any equitable and legal remedies that would be available in any
judicial proceeding instituted to resolve the Dispute submitted to such
arbitration in accordance with this Agreement; provided, however, that the
arbitrator shall not have the power to alter, amend or otherwise affect the
terms or the provisions of this Agreement. Judgment upon any award rendered
pursuant to this Section may be entered by any court having jurisdiction over
the Parties other assets. The arbitrator shall have no authority to award
punitive or any other type of damages not measured by a Party's compensatory
damages. Each Party shall bear its own costs and expenses and attorneys' fees
and an equal share of the arbitrator's fees and any administrative fees of
arbitration, unless the arbitrator shall otherwise allocate such costs, expenses
and fees between the Parties. The Parties agree that all arbitration awards
shall be final and binding on the Parties and their Affiliates. The Parties
hereby waive the right to contest the award in any court or other forum. Except
to the extent necessary to confirm an award or as may be required by law,
neither a Party nor an arbitrator may disclose the existence, content, or
results of an arbitration without the prior written consent of both Parties. In
no event shall an arbitration be initiated after the date when commencement of a
legal or equitable proceeding based on the dispute, controversy or claim would
be barred by the applicable New York statute of limitations.

11.5.3.Nothing in this Section 11.5 shall preclude either Party from seeking
interim or provisional relief, including without limitation a temporary
restraining order, preliminary injunction, or other interim equitable relief
concerning a Dispute if necessary to protect the interests of such Party. This
Section 11.5 shall be specifically enforceable.

11.6.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.

11.7.Notices.

11.7.1.Notice Requirements. All notices, requests and other communications
hereunder must be in writing and will be deemed to have been duly given only if
delivered personally against written receipt or by facsimile transmission with
answer back confirmation or by internationally-recognized overnight courier to
the Parties at the addresses or facsimile numbers specified in Section 11.7.2.
All such notices, requests and other communications will (a) if delivered
personally to the address as provided in Section 11.7.2, be deemed given upon
receipt, (b) if delivered by facsimile to the facsimile number as provided in
this Section, be deemed given upon receipt by sender of the answer back
confirmation and (c) if delivered by internationally-recognized courier service
to the address as provided in Section 11.7.2, be deemed given three (3) Business
Days after acceptance by the overnight courier service (in each case regardless
of whether such notice, request or other communication is received by any other
Person to whom a copy of such notice, request or other communication is to be
delivered pursuant to this Section). Any Party from time to time may change its
address, facsimile number or other information for the purpose of notices to
that Party by giving notice specifying such change to the other Party. It is
understood and agreed that this Section 11.7 is not intended to govern the
day-to-day business communications between the Parties performing their duties
in the ordinary course under the terms of this Agreement.



29

 

--------------------------------------------------------------------------------

11.7.2.Address for Notice.

If to L’Oreal, to:

L’OREAL USA

California Research Center

953 Indiana Street

San Francisco, CA 94107

Attention:   28***

 

with a copy (which shall not constitute notice) to:

L’OREAL USA

575 5th Ave.

New York, NY 10017

Attention: General Counsel

Phone:   ***

If to Organovo, to:

Organovo Inc.

6275 Nancy Ridge Drive, Suite 110

San Diego, CA 92121

Attention:   29***

 

with a copy (which shall not constitute notice) to:

Organovo Inc.

6275 Nancy Ridge Drive, Suite 110

San Diego, CA 92121

Attention: General Counsel



11.8.Entire Agreement; Amendments. This Agreement, including the Exhibits
hereto, constitutes the entire agreement between the Parties with respect to the
subject matter hereof, and may not be amended or modified except by an express
declaration in writing signed on behalf of Organovo and L'Oreal by duly
authorized officers and referring specifically to this Agreement.

11.9.English Language. This Agreement shall be written and executed in the
English language. Any translation into any other language shall not be an
official version thereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control. All notices and other disclosure required of the Parties hereunder
shall be in English.

11.10.Equitable Relief. Each Party acknowledges and agrees that the restrictions
set forth in Section 2.7, ARTICLE 6 and ARTICLE 7 are reasonable and necessary
to protect the legitimate interests of the other Party and that such other Party
would not have entered into this Agreement in the absence of such restrictions
and that any breach or threatened breach of any provision of such Section or
Articles may result in irreparable injury to such other Party for which there
will be no adequate remedy at law. In the event of a breach

 

29 ******

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

30 

30

 

--------------------------------------------------------------------------------

or threatened breach of any provision of such Section or Articles, the
non-breaching Party shall be authorized and entitled to seek from any court of
competent jurisdiction injunctive relief, whether preliminary or permanent,
specific performance and an equitable accounting of all earnings, profits and
other benefits arising from such breach, which rights shall be cumulative and in
addition to any other rights or remedies to which such non-breaching Party may
be entitled in law or equity. Both Parties agree to waive any requirement that
the other (i) post a bond or other security as a condition for obtaining any
such relief and (ii) show irreparable harm, balancing of harms, consideration of
the public interest or inadequacy of monetary damages as a remedy. Nothing in
this Section 11.10 is intended or should be construed, to limit either Party’s
right to equitable relief or any other remedy for a breach of any other
provision of this Agreement.

11.11.Waiver and Non-Exclusion of Remedies. Any term or condition of this
Agreement may be waived at any time by the Party that is entitled to the benefit
thereof, but no such waiver shall be effective unless set forth in a written
instrument duly executed by or on behalf of the Party waiving such term or
condition. No waiver by a Party hereto of any term or condition of this
Agreement, in any one or more instances, shall be deemed to be or construed as a
waiver of the same or any other term or condition of this Agreement on any
future occasion. The rights and remedies provided herein are cumulative and do
not exclude any other right or remedy provided by Applicable Law or otherwise
available except as expressly set forth herein.

11.12.No Benefit to Third Parties. Except as provided in ARTICLE 9, the
covenants and agreements set forth in this Agreement are for the sole benefit of
the Parties hereto and their successors and permitted assigns and they shall not
be construed as conferring any rights on any other Persons.

11.13.Further Assurance. Each Party shall duly execute and deliver, or cause to
be duly executed and delivered, such further instruments and do and cause to be
done such further acts and things, including without limitation the execution,
delivery, and filing of such assignments, agreements, documents and instruments,
as may be necessary or as the other Party may reasonably request in connection
with this Agreement or to carry out more effectively the provisions and purposes
hereof, or to better assure and confirm unto such other Party its rights and
remedies under this Agreement.

11.14.Relationship of the Parties. The status of the Parties under this
Agreement shall be that of independent contractors. Nothing in this Agreement is
intended or shall be deemed to constitute a partnership, agency, employer,
employee, or joint venture relationship between the Parties. Neither Party shall
have the right to enter into any agreements on behalf of the other Party, nor
shall it represent to any Person that it has any such right or authority.

11.15.References. Unless otherwise specified, (i) references in this Agreement
to any Article, Section or Schedule shall mean references to such Article,
Section or Schedule of this Agreement, (ii) references in any Section to any
clause are references to such clause of such Section and (iii) references to any
agreement, instrument or other document in this Agreement refer to such
agreement, instrument or other document as originally executed or, if
subsequently amended, replaced or supplemented from time to time, as so amended,
replaced or supplemented and in effect at the relevant time of reference
thereto.

11.16.Construction. Except where the context otherwise requires, wherever used
the singular shall include the plural, the plural the singular, the use of any
gender shall be applicable to all genders and the word "or" is used in the
inclusive sense. The term "including" as used herein shall mean including,
without limiting the generality of any description preceding such term. The
captions of this Agreement are for convenience of reference only and in no way
define, describe, extend, or limit the scope or intent of this Agreement or the
intent of any provision contained in this Agreement. The language of this
Agreement shall be

31

 

--------------------------------------------------------------------------------

deemed to be the language mutually chosen by the Parties and no rule of strict
construction shall be applied against either Party.

11.17.Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by facsimile, PDF format via email or other electronically transmitted
signatures and such signatures shall be deemed to bind each Party hereto as if
they were original signatures.

[SIGNATURE ON FRONT PAGE]

THIS AGREEMENT IS EXECUTED by the authorized representatives of the Parties as
of the Effective Date.

 

 



32

 

--------------------------------------------------------------------------------

 

SCHEDULE 10.2

TERMS OF VALIDATION AND OPTION AGREEMENT

VALIDATION & OPTION AGREEMENT (“V&O Agreement”) TERMS

 

SECTION I: GENERAL TERMS

Proposed Transaction

The Parties shall perform tests on the Skin Models with the goal of
demonstrating that all 3 Skin Models can be fabricated from at least ***  
different donors

Effective Date

Date of execution of the V&O Agreement

Field

“Field” (as defined in the Research and Collaboration Agreement)

Territory

30***

Grant of Rights

Section 2.1 (“Grants to L’Oreal”), Section 2.2 (“Grants to Organovo”), Section
2.3 (“Retained Rights”) and Section 2.4 (“Sublicenses”) of the Research
Collaboration Agreement shall be incorporated into the V&O Agreement, mutatis
mutandis.

Governance

The Parties shall establish a joint steering committee (“JSC”).

SECTION II: FINANCIAL TERMS

Upfront Payment

L’Oreal shall pay Organovo a non-refundable payment of $*** upon the Effective
Date.

Additional Optimization of the Model

In the event that the JSC determines additional optimization of the Skin Models
is required, L’Oreal shall pay Organovo an additional Optimization Fee (to
include FTE time, costs, etc.), in an amount    ***  .

SECTION III: DEVELOPMENT & SUPPLY

Development Plan

The Parties shall agree upon and attach to the V&O Agreement an initial plan for
the development activities to be performed under the V&O Agreement (the “V&O
Development Plan”), which sets forth the timeline, details and allocation of
responsibility between the Parties. Either Party may propose amendments to the
V&O Development Plan at any time.

Supply

Within    ***   following the Effective Date, Organovo shall manufacture and
supply to L’Oreal   ***   units of Skin Model, at a price per unit    ***     ;
provided that *** of such units of Skin Model shall be manufactured and supplied
to L’Oreal within   ***   following the Effective Date.    ***      .

During the Term, L’Oreal shall be permitted to use the Skin Models   ***.

SECTION IV: OTHER TERMS

Intellectual Property

Article 6 (“Intellectual Property”) of the Research Collaboration Agreement
shall be incorporated into the V&O Agreement, mutatis mutandis.

Term

The term of the V&O Agreement shall commence on the Effective Date and, unless
earlier terminated, shall continue for      31***     .

 

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

33

 

--------------------------------------------------------------------------------

Termination

Section 10.4 (“Termination”) and Section 10.6 (“Consequences of

Expiration or Termination”) of the Research Collaboration Agreement shall be
incorporated into the V&O Agreement, mutatis mutandis.

Exclusivity

Exclusivity provisions will mirror Section 2.7 of the Research Collaboration
Agreement,     ***     .

Commercial Supply Option

Upon the expiration of the V&O Agreement, L’Oreal shall have the option to enter
into an agreement for the commercial supply of Skin Model (“Commercial Supply
Agreement”), which option and Commercial Supply Agreement shall conform to the
terms and conditions set forth in Section 10.3 and Schedule 10.3 of the Research
Collaboration Agreement.

Representations and Warranties

Article 8 (“Representations and Warranties”) of the Research Collaboration
Agreement shall be incorporated into the V&O Agreement, mutatis mutandis.

Indemnification

Article 9 (“Indemnity”) of the Research Collaboration Agreement shall be
incorporated into the V&O Agreement, mutatis mutandis.

Confidentiality

Article 7 (“Confidentiality and Non-Disclosure”) of the Research Collaboration
Agreement shall be incorporated into the V&O Agreement, mutatis mutandis.

Governing Law

New York law

 

 

 



34

 

--------------------------------------------------------------------------------

 

SCHEDULE 10.3

TERMS OF COMMERCIAL SUPPLY AGREEMENT

COMMERCIAL SUPPLY AGREEMENT (“CSA”) TERMS

 

SECTION I: GENERAL TERMS

Proposed Transaction

Organovo shall grant L’Oreal rights to use and commercialize in the Field the
bioprinted skin models for the        ***             , each as validated
pursuant to the V&O Agreement (the “Validated Skin Models”).

Effective Date

Date of execution of the CSA

Field

“Field” (as defined in the Research and Collaboration Agreement)

Co-branding

The Parties                  32***

Grant of Rights

Organovo shall grant L’Oreal licenses under the Organovo Licensed Technology (as
defined below)   *** the Validated Skin Models as necessary to enable L’Oreal to
conduct the activities outlined in Column (B) of Table 1 below, subject to the
retained rights of Organovo to perform its obligations and exercise its rights
under the CSA.

L’Oreal shall grant Organovo licenses under the L’Oreal Licensed Technology (as
defined below)    ***    .

Licensed Technology

“Organovo Licensed Technology” means    ***   .

“L’Oreal Licensed Technology” means   ***   .

SECTION II: FINANCIAL TERMS

License Fee

L’Oreal shall pay Organovo            ***        .

Royalties

Each Party shall pay the other Party royalties       ***     .

Royalty Term

On a country-by-country basis, each Party’s obligation to pay royalties to the
other Party will commence on the date of first commercial sale by or on behalf
of such Party of any of the products or services described in Table 1 in such
country and expires on the expiration of the last-to-expire patent within the
Organovo Licensed Technology (in the event the Party paying such royalties is
L’Oreal) or the L’Oreal Licensed Technology (in the event the Party paying such
royalties is Organovo), as applicable, in such country that contains a valid
claim.

SECTION IV: OTHER TERMS

Supply

Organovo shall supply     ***      .

Term and Termination

The term of the CSA will expire upon the expiration of the Royalty Term in each
of the countries in the Territory, unless earlier terminated in accordance with
termination provisions that are typical for agreements similar to the CSA.

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

35

 

--------------------------------------------------------------------------------

Intellectual Property

Organovo will have the first right to prosecute, maintain, enforce in the Field
and defend all patents comprising the    ***   , and the sole right outside the
Field. L’Oreal will have the first right to prosecute, maintain, enforce in the
Field and defend all patents comprising the      33***       .

Representations and Warranties

The CSA would include the representations and warranties that are typical for
similar agreements.

Indemnification

The CSA would include indemnification provisions that are typical for similar
agreements.

Confidentiality

The CSA would include confidentiality and non-use provisions that are typical
for similar agreements.

Governing Law

New York law.

 




 

34 ******

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

36

 

--------------------------------------------------------------------------------

Table 1

(A)

Organovo

(B)

L’Oreal

1.Commercial In Vitro Testing

·  ***  Skin Model

·  ***  Skin Model

·  *** Skin Model

 

License to Organovo under L’Oreal Licensed Technology

***

Royalties: ***  .

 

 

Territory: ***

1.Internal Research & Testing (non-commercial use)

·    34***   Skin Model

·  ***   Skin Model

·  ***   Skin Model

 

License to L’Oreal under Organovo Licensed Technology

***

Royalties:   ***

 

 

 

Territory: ***

2.Internal Product Development and Commercialization (Outside the Field)

· ***  Skin Model (Product Royalty = *** of net sales)

· *** Skin Model (Product Royalty = *** of net sales)

· *** Model (Product Royalty = *** of net sales)

·***

 

*Net sales shall refer to ***

 

License to Organovo under L’Oreal Licensed Technology

 

***

 

 

Royalties:   ***

Territory: ***

·Internal Product Development and Commercialization (Inside the Field)

· ***  Skin Model (Product Royalty = *** of net sales)

·  *** Skin Model (Product Royalty = *** of net sales)

·  *** Model (Product Royalty = *** of net sales)

·***

 

*Net sales shall refer to   ***

 

License to L’Oreal under Organovo Licensed Technology

 

***

 

 

 

Royalties: ***

 

Territory: ***

 

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

37

 

--------------------------------------------------------------------------------

3.Commercial Tissue Sales

· *** Skin Model (Royalty =   *** of net sales)

·  ***  Skin Model (Royalty = *** of net sales)

·  ***   Model (Royalty = 35*** of net sales)

*Net sales shall refer to   ***

 

License to Organovo under L’Oreal Licensed Technology

 

***

Royalties:

***

 

Territory:   ***

2.Commercial Tissue Sales

·  *** Skin Model (Royalty =   *** of net sales)

·  ***  Model Royalty =   *** of net sales)

·  ***  Model (Royalty = ***of net sales)

*Net sales shall refer to   ***

License to L’Oreal under Organovo Licensed Technology

***

 

Royalties:

***

Territory:   ***

 

3.Therapeutics

·Such as wound healing, burn treatments

·Burn treatments

 

License to Organovo under L’Oreal Licensed Technology

***

Royalties:   ***

Territory:   ***

***

4. Therapeutics

·***

 

 

 

 

 

 

36 ******

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

38

 